1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA ALLISON, #179741
     CHRISTINA SINHA, # 278893
3    Assistants for the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    GERALD WILLIAMS
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                )   Case No. 2:19-cr-00061-KJM
12                                             )
            Plaintiff,                         )   STIPULATION AND ORDER SETTING
13                                             )   MOTION TO SUPPRESS BRIEFING
                         v.                    )   SCHEDULE
14                                             )
      GERALD WILLIAMS,                         )
15                                             )   Date: May 20, 2019
           Defendant.                          )   Time: 9:00 a.m.
16                                             )   Judge: Hon. Kimberly J. Mueller
                                               )
17
18
            The parties, plaintiff United States of America and defendant Gerald Williams, through
19
     their respective undersigned counsel, hereby stipulate and request the Court to order that the
20
     following briefing schedule be set regarding defendant’s motion to suppress:
21
            Defendant’s motion filed:              April 17, 2019 (ECF 14)
22
            Government’s opposition due:           May 6, 2019
23
            Defendant’s reply due:                 May 13, 2019
24
            Motion hearing set:                    May 20, 2019 at 9:00 a.m.
25
     ///
26
     ///
27
     ///
28

                                                     -1-
1    DATED: April 18, 2019      Respectfully submitted,
2                               HEATHER WILLIAMS
                                Federal Defender
3
                                /s/ Linda Allison
4                               LINDA ALLISON
                                Assistant Federal Defender
5                               CHRISTINA SINHA
                                Assistant Federal Defender
6                               Attorneys for Defendant
                                GERALD WILLIAMS
7
8    Dated: April 18, 2019      McGREGOR W. SCOTT
                                United States Attorney
9
                                /s/ Linda C. Allison for
10                              CHRISTOPHER HALES
                                Assistant United States Attorney
11                              STEPHEN CODY
                                Special Assistant U.S. Attorney
12
13
14                              ORDER
15          IT IS SO ORDERED.
16   Dated: April 24, 2019.
17                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                  -2-
